258 P.3d 8 (2011)
2011 UT App 233
OREM CITY, Plaintiff and Appellee,
v.
Scott Ray BISHOP, Defendant and Appellant.
No. 20100962-CA.
Court of Appeals of Utah.
July 21, 2011.
Scott Ray Bishop, Orem, Appellant Pro Se.
D. Jacob Summers, Orem, for Appellee.
Before Judges DAVIS, McHUGH, and CHRISTIANSEN.

DECISION
PER CURIAM:
¶ 1 Scott Ray Bishop appeals his conviction for speeding. However, this court cannot review the issues raised because Bishop has not provided an adequate record on appeal. See Utah R.App. P. 11 (discussing the record requirements on appeal).
¶ 2 "When a defendant predicates error to this Court, he has the duty and responsibility of supporting such allegation by an adequate record. Absent that record, defendant's assignment of error stands as a unilateral allegation which the reviewing court has no power to determine. This Court simply cannot rule on a question which depends for its existence upon alleged facts unsupported by the record."
State v. Linden, 761 P.2d 1386, 1388 (Utah 1988) (quoting State v. Wulffenstein, 657 P.2d 289, 293 (Utah 1982)). Although all issues raised by Bishop involve rulings made during the course of his trial, he failed to provide this court with a transcript of those proceedings. Without such a transcript, we must presume the correctness of the underlying decisions. See State v. Mead, 2001 UT 58, ¶ 48, 27 P.3d 1115 (stating that in the absence of an adequate record on appeal, we presume the correctness of the disposition and cannot address the issues raised).
¶ 3 Affirmed.